Citation Nr: 1413242	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-48 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to reopen the issue of whether the character of the appellant's discharge constitutes a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel





INTRODUCTION

The former service member had service from August 31, 1967, to August 18, 1971, under conditions other than honorable.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

Before the Board may consider the merits of a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must find new and material evidence.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Accordingly, the matter appropriately before the Board is whether new and material evidence has been presented to reopen the previous finding that the former service member's character of discharge bars him from receipt of VA benefits.


FINDINGS OF FACT

1.  The character of the former service member's discharge was determined to be a bar to receipt of VA benefits by Administrative Decision dated in December 1978.  The appellant was notified of that decision and did not appeal, and he also did not timely appeal a December 1983 denial of an application to reopen the claim. 

2.  Evidence received since the December 1978 and December 1983 decisions is not new and material.




CONCLUSION OF LAW

The December 1978 administrative decision finding that the former service member's discharge was a bar to VA benefits and the December 1983 denial of a claim to reopen this matter are final, and the evidence received since that time is not new and material.  Therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the former service member has been made aware of the evidence required to reopen the previous finding that his character of discharge bars entitlement to VA benefits.  Specifically, March 2011 correspondence advised the former service member that based on the fact that the December 1978 Administrative Decision had concluded that his discharge was a bar to VA benefits, it was necessary that he provide new and material evidence concerning the character of that discharge.  That letter further pointed out that statements received to that point were not sufficient to reopen the claim and suggested that the revision of the character of his discharge by the Naval Discharge Review Board could possibly constitute new and material evidence.  An April 2011 letter from the RO also advised the former service member that his April 2011 statement simply repeated his previous contention that he was wrongly incarcerated by Los Angeles County authorities for two of the years he was considered AWOL.  Both of the RO's letters were thereafter followed by a readjudication of the claim in the supplemental statement of the case, dated in May 2011.  

Based on the evidence of record, the Board finds that the former service member had actual knowledge of what evidence was required of him to reopen the previous finding and he is not prejudiced by the Board adjudicating his claim at this time.  Further, neither the former service member nor his representative has contended any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  As actual knowledge of the former service member's procedural rights and evidentiary requirements has been demonstrated, and as he has been provided with a meaningful opportunity to participate in the development of his claim, the Board finds that no prejudice to the former service member will result from proceeding with adjudication without additional notice or process.

The former service member's character of discharge was originally found to be a bar to receipt of VA benefits in a December 1978 Administrative Decision.  The former service member did not appeal that decision or a December 1983 denial of an application that previously sought to reopen the claim.  Therefore, those decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Pursuant to an application to reopen filed in March 2010, the former service member again seeks to reopen the previous finding that his character of discharge bars his receipt of VA benefits.  Generally, where prior RO decisions have become final, they may only be reopened through the receipt of new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  Where new and material evidence is presented or secured with respect to claims which have been disallowed, VA shall reopen the claims and review the former dispositions of the claims.  Evidence presented since the last final denial will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence means existing evidence that by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013).  For the purpose of determining whether it is material, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence of record at the time of the December 1978 and December 1983 RO decisions included a statement from the former service member recalling that he was absent from service during the period of December 1969 to July 1971 because of his incarceration in a Los Angeles jail for a charge he was never convicted of.  

The evidence received since the December 1978 and December 1983 decisions consists of additional statements from the former service member reiterating that he was incarcerated in 1969 and later found to be innocent of all charges.

Following a complete and careful review of the record, the Board finds that some of the evidence obtained since the December 1978 and December 1983 determinations is new, in that it was not previously before agency decision-makers when deciding the original claim.  The evidence, however, is not material because it does not speak to an unestablished fact necessary to substantiate the claim, specifically, whether the former service member's character of discharge has been upgraded to that of honorable service.  Moreover, his contentions regarding being wrongfully incarcerated are found to be merely cumulative of the former service member's prior statements concerning his incarceration in Los Angeles during service and his assertion that he was later found innocent of all charges.  Consequently, the new evidence is not material.

New and material evidence having not been submitted, the claim is not reopened and the benefits sought on appeal remain denied.


ORDER

New and material evidence not having been submitted, the former service member's request to reopen the previous finding that his character of discharge bars him from VA benefits is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


